     Case 2:20-cv-01752-KJM-DMC Document 12 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROYLAND RICE,                                     No. 2:20-CV-1752-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    A.W. BOULWARE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action. Pending

18   before the Court is Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 11.

19   Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

20   The request to proceed in forma pauperis is, therefore, granted.

21                  IT IS SO ORDERED.

22

23

24   Dated: November 23, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
